The state of Connecticut’s petition for certification for appeal from the Appellate Court, 36 Conn. App. 625 (AC 12807), is granted, limited to the following issues:
“1. Under the circumstances of this case, did the Appellate Court properly conclude that General Statutes § 53a-181 (a) (1) does not include speech that constitutes ‘fighting words’?
*904Decided April 24, 1995
MitchellS. Brody, assistant state’s attorney, in support of the petition.
Scott M. Jones, deputy assistant public defender, in opposition.
“2. If the answer to question 1 is no, was the evidence sufficient for conviction of a violation of that statute?”
The Supreme Court docket number is SC 15253.